Citation Nr: 0706148	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  02-10 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to asthma.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right index finger injury.

4.  Whether there was clear and unmistakable error (CUE) in a 
November 7, 1977 rating decision that denied service 
connection for a right index finger injury.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The veteran's attorney submitted additional evidence, 
consisting of approximately 721 pages of medical records, to 
the RO in June 2006.  The RO forwarded the evidence to the 
Board where it was received in July 2006.  See 38 C.F.R. 
§ 19.37(b) (2006).  The attorney did not submit a waiver with 
the evidence.  

The agency of original jurisdiction will have an opportunity 
to address the evidence in the first instance for the issues 
remanded for additional development.  38 C.F.R. § 20.1304(c).


The issues of service connection for COPD, as secondary to 
asthma, and whether new and material evidence has been 
received to reopen a claim for service connection for a right 
index finger injury are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran was diagnosed with, and treated for severe 
asthma, as a toddler.

2.  The evidence shows that the veteran's experienced either 
occasional symptoms or was asymptomatic after that, until his 
military service.  

3.  The veteran's asthma was aggravated in service.

4.  The veteran was denied service connection for a right 
index finger injury by way of a November 7, 1977, rating 
decision.  The veteran did not perfect an appeal of the 
decision.

5.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the November 
7, 1977, rating decision that denied service connection for a 
right index finger injury were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.


CONCLUSIONS OF LAW

1.  The veteran's asthma preexisted military service but was 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153 (West 2002); 38 C.F.R. § 3.306(b) (2006)

2.  The veteran's claim of CUE in the November 7, 1977, 
rating decision that denied service connection for a right 
index finger injury is not a valid CUE claim.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the veteran provided testimony on the 
asthma/COPD issues before a different Veterans Law Judge in 
June 2004.  That Veterans Law Judge is no longer with the 
Board.  Regulations require that a judge that holds a hearing 
is to participate in the decision.  38 C.F.R. § 20.707 
(2006).  Normal procedure, when a judge is no longer 
available to participate in a decision, is to offer the 
veteran an opportunity for a new hearing.  Although the 
veteran was not afforded explicit notice of the prior judge's 
unavailability, he was provided a second hearing on the same 
issues.  Thus there is no prejudice to the veteran in the 
Board's adjudication of his asthma/COPD issues at this time.

I.  Service Connection for Asthma

Background

Evidence of record shows that the veteran was hospitalized on 
three occasions for treatment of severe asthmatic bronchitis 
in 1957, beginning when he was approximately 14 months old.  
He was hospitalized in July, September, and November 1957, 
respectively.  There are no other records of treatment for 
asthma prior to the veteran's military service.

The veteran served on active duty from November 1973 to April 
1977.  The veteran did not report any history of asthma at 
the time of his entrance physical examination in November 
1973.  No evidence of asthma was found at the time of the 
examination.  

The veteran was seen at sick call in December 1973.  He 
complained of an asthma problem his whole life.  The 
assessment was history of asthma.  The veteran was seen in 
October 1974 after he fell out from doing physical training 
and complaining of chest pain.  The impression was an upper 
respiratory infection (URI).  The veteran was seen again in 
January 1975 with complaints of difficulty with inspiration 
for one year.  The clinician noted that the veteran had a 
history of asthma as a small child.  The impression was viral 
URI.  A February 1975 entry also diagnosed a URI.  The 
veteran was assigned to a unit at Okinawa in 1975.  There is 
a light duty chit that said the veteran was not to do any 
running.  He was reevaluated for his no running chit in 
August 1975.  The medical officer said that the veteran 
seemed to have a long history of documented asthma that was 
treated with various drugs, including Prednisone.  The 
medical officer recommended that the veteran refrain from 
running.

The veteran had an internal medicine consult on September 14, 
1976.  The physician said the veteran described severe asthma 
since early childhood and continuing throughout adolescence, 
but to a lesser degree.  The physician said that this 
required two to three emergency room visits.  The impression 
was asthma of mixed etiology, possibly exercise induced.  The 
physician said that the veteran was not fit for active duty.  
However, if he could perform his full duties on normal 
medication, there was no reason he could not remain on active 
duty until completion of his enlistment.  He was prescribed 
medication.  The physician said that, if symptoms of asthma 
were not abolished or if exercise induced bronchospasms 
occurred; a medical board would be convened.

A second consult was written the next day.  The physician 
noted that the veteran was told to try and run a physical 
fitness test.  The veteran took his medication and complied.  
He experienced shortness of breath, wheezing, and passed out.  
The impression was extrinsic asthma.  A medical board was 
dictated.

The medical board provided a diagnosis of exercise induced 
bronchial asthma.  The medical board determined that the 
disorder existed prior to service and was not aggravated by 
service.  The Physical Evaluation Board (PEB) also found that 
the bronchial asthma existed prior to service and was not 
aggravated in March 1977.  The veteran was discharged in 
April 1977.

The veteran originally sought entitlement to service 
connection for disability compensation benefits for his 
asthma in February 1986.  He submitted statements from his 
parents in October 1986.  The parents each said that the 
veteran was treated for asthma as a small child.  The parents 
also said that he did not have any additional asthma attacks 
until after he was in service.  

Records were received from John Randolph Hospital that showed 
treatment for acute bronchitis in May 1983.  This is the 
earliest medical evidence of treatment for asthma subsequent 
to the veteran's service.  

The Board denied the veteran's claim in July 1988.  The Board 
found that there was clear and unmistakable evidence that the 
veteran's asthma preexisted service.  The Board further found 
that the asthma was not aggravated beyond the normal 
progression of the disease in service.

The veteran testified at a Central Office hearing in June 
2004.  The veteran acknowledged treatment for his asthma as a 
small child but said he did not have any problems with asthma 
in the years prior to his enlistment.  He said that he was 
able to engage in all of the physical activities required 
during basic training and had no problems.  He said he did 
fine on his physical fitness tests for about his first 18 
months of service.  He said he noticed that his times for 
distance runs began to get longer.  He was assigned to 
Okinawa for approximately 13 months.  He was then reassigned 
to Camp Lejeune.  He described how he was on a five mile run 
and carried about 100 pounds on the run.  He said he got near 
the finish line when he passed out.  He was later processed 
for his discharge for asthma.  He also testified that he 
continued to receive treatment for his asthma from VA.  

The veteran submitted additional statements from his parents 
that reiterated their previous information that the veteran 
had asthma as a small child.  The veteran's mother said that 
he never required hospitalization again for his asthma and 
had very little problems with his asthma as a teenager. 

The veteran also submitted a statement from R. H. Sinnott, 
M.D., dated in June 2004.  Dr. Sinnott said that he had 
reviewed the veteran's service medical and personnel records.  
He had also reviewed the statements from the parents and the 
records of treatment from 1957, obtained a history from the 
veteran, and reviewed the medical history of the asthma 
subsequent to the veteran's discharge from service.  

Dr. Sinnott said that the veteran's childhood started with 
severe asthma.  It appeared that the symptoms subsided after 
his early hospitalizations.  In the subsequent years the 
veteran continued to have problems with asthma, to a lesser 
degree.  Dr. Sinnott said that the veteran appeared to be 
symptom free by the time he was a teenager, according to 
histories provided by the parents.  He said that the extreme 
stress and environmental changes at Parris Island caused an 
aggravation of the veteran's bronchial asthma.  He said this 
aggravation continued at the veteran's later assignments.  
Dr. Sinnott said that he could state, within a reasonable 
degree of medical certainty, that the veteran's childhood 
bronchial asthma was aggravated during his military service.

Records from the Social Security Administration (SSA) show 
that the veteran was found to be disabled as of August 2000.  
The primary disorder was COPD.  The SSA evaluations did not 
provide any pertinent evidence regarding whether the 
veteran's asthma was related to service.  VA records were 
included in the SSA record and they documented continued 
treatment for asthma.

Private treatment records from A. Durrani, M.D., for the 
period from September 1982 to October 2002, documented 
treatment for asthma from 1983 onward.  

VA records were associated with the claims folder that 
documented treatment for asthma and asthmatic bronchitis from 
1998 onward.

The RO obtained a VA medical opinion in April 2005.  The VA 
physician noted that she had reviewed the claims folder.  She 
said the veteran's history was compatible with asthma since 
childhood.  She also said that exacerbating factors included 
a long history of cigarette smoking, exposure to 
environmental allergens, and poor medication compliance.  She 
also said that he was obese.  The physician opined that it 
was less likely than not that the veteran's preexisting 
asthma was aggravated beyond the normal progression of the 
disease by his military service.  No rationale for the 
opinion was provided.

The veteran testified at a hearing before the Decision Review 
Officer (DRO) in October 2005.  His testimony was essentially 
the same as from the hearing in June 2004.  The veteran also 
submitted a statement from R. J. Blackburn, D.O., dated in 
June 2005.  

Dr. Blackburn said that he had reviewed the veteran's medical 
records.  He noted the veteran's history of severe asthma as 
a child.  He said that the symptoms seemed to have subsided 
between the ages of 2 to 3.  He said that there was evidence 
that the veteran had some problems with asthma throughout his 
childhood into his teenage years that seemed to be minor.  
Dr. Blackburn noted that the veteran passed his entrance 
physical examination for service and that he performed 
without problems until his five mile run.  He noted that the 
veteran reported that he blacked out and that the SMRs were 
consistent with the report.  

Dr. Blackburn said that it was his opinion, within a 
reasonable degree of medical certainty, that the veteran's 
history of asthma was certainly aggravated by events in 
service.  He noted the veteran's report of being sprayed with 
Agent Orange at Parris Island.  He said that it was after 
this event that the veteran's respiratory problems started 
and continued to deteriorate up to the point of the five mile 
run.  He further opined that the Agent Orange could have had 
a profound/permanent affect [sic] on the veteran's 
respiratory condition.  

Finally, the veteran testified at a Travel Board hearing in 
June 2006.  Again, his testimony was similar to that provided 
in his two previous hearings.

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the above-mentioned requirements for service 
connection, claimants are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, and infirmities - a presumption of 
soundness.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only such 
conditions as are recorded in entrance examination reports 
are to be considered as "noted," and a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a "notation" of such conditions.  Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. 
West, 12 Vet. App. 254, 259 (1999).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3- 2003.  In rebutting the presumption of 
soundness, records made prior to, during or subsequent to 
service, concerning the inception of the disease/disorder may 
be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner and applies to claims, which were pending on or filed 
after May 4, 2005.  As the veteran's case was pending as of 
that date, the amendment applies.

In addition, a pre-existing disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a) (2006).

There is clear and unmistakable evidence that the veteran's 
asthma existed prior to service.  The 1957 medical records, 
statements from the veteran's parents, veteran's statements 
within one month of service, other statements by the veteran 
during service, testimony from the veteran at his several 
hearings, and the reports from his two medical opinions all 
combine to meet the evidentiary standard and show that the 
veteran had asthma prior to service.

There is evidence that the veteran's asthma was aggravated in 
service.  He did not just experience increased symptoms but 
underwent an increase in the underlying severity to the point 
where he was discharged from service.  The increase in 
severity developed over time and culminated in the episode 
where he passed out while running.  The veteran had been on a 
no running light duty chit for approximately one year and his 
records do not reflect any respiratory complaints during that 
time.  As soon as he was removed from this status, and 
attempted to run, he had a severe asthma episode that lead to 
his being processed for discharge.  Prior to the May 1975 
light duty chit, he had been seen in October 1974, January 
1975, and February 1975 for respiratory complaints but these 
were acute and transitory and not even attributed to his 
asthma.  Subsequent to his April 1976 episode, the veteran's 
asthma was determined to be disqualifying for service because 
he could not perform his duties even while on medication.  

In addition, there are the statements from Dr. Sinnott and 
Dr. Blackburn that both state that the veteran had an 
underlying worsening of his asthma in service due to 
conditions experienced in service.  

The April 2005 VA opinion held that the veteran's asthma was 
not aggravated beyond its normal progression.  However, the 
examiner did not provide any rationale for the opinion.  

The record does not establish that there is clear and 
unmistakable evidence that the veteran's asthma was not 
aggravated during service, e.g. is not undebatable that is 
was not aggravated during service.  The evidence establishes 
that the veteran's preexisting asthma underwent a permanent 
increase in severity during his military service.  Service 
connection for asthma, on the basis of aggravation, is 
granted.  

II.  Clear and Unmistakable Error

The veteran suffered a laceration to his right index finger 
in service in November 1976.  An Inpatient 
Admissions/Disposition Record, NAVMED 6300/5, dated in 
November 1976, noted that the veteran was uncooperative and 
incoherent on presentation for treatment.  A medical board 
report, dated in December 1976, noted that the veteran had 
been imbibing alcoholic beverages prior to his injury and 
could not recall how he sustained the laceration to his right 
index finger.  The PEB found that the veteran's injury was 
due to intentional misconduct or willful neglect in March 
1977.  The Physical Review Council (PRC) approved the 
findings of the PEB that same month.

The veteran originally sought service connection for the 
injury to his right index finger in June 1977.  The only 
evidence of record at the time was the veteran's SMRs and 
findings of the PEB and PRC.

The RO issued an administrative decision that found that the 
veteran's injury to his right index finger in service was due 
to willful misconduct in November 1977.  The administrative 
decision cited to the findings of the PEB in support of the 
conclusion that the injury was the result of willful 
misconduct.  The RO denied service connection for the injury 
by way of the rating decision dated November 7, 1977.  Notice 
of the rating action was provided that same month.  The 
veteran did not appeal.  See 38 C.F.R. §§ 3.104(a), 20.200, 
20.302 (2006).

At the time the veteran submitted his claim in 1977, service 
connection was warranted for a disability that was the result 
of disease or injury that was incurred in or aggravated by 
wartime or peacetime service.  38 U.S.C. §§ 310, 331 (1976) 
(now codified at 38 U.S.C.A. §§ 1110, 1131); 38 C.F.R. 
§§ 3.303, 3.304 (1977).  Both 38 U.S.C. § 310 and 38 U.S.C. 
§ 331 provided for service connection for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  Both provisions also prohibited the payment of 
compensation if the disability was the result of the 
veteran's own willful misconduct.

Under 38 U.S.C. § 105(a) (1976), there was a presumption that 
an injury incurred during active military service will be 
deemed to have been incurred in the line of duty unless the 
injury was the result of the person's own willful misconduct.  
If VA finds that an exception to the presumption exists, it 
must do so on the basis of a preponderance of the evidence.  
See Thomas v. Nicholson, 423 F.3d. 1279, 184-85 (Fed. Cir. 
2005); see also Daniels v. Brown, 9 Vet. App. 348, 351 (1996) 
(citing Smith v. Derwinski, 2 Vet. App. 241, 244 (1992)).

Applicable regulations defined line of duty as an injury or 
disease incurred or aggravated during a period of active 
military service unless such injury or disease was the result 
of the veteran's own willful misconduct.  A service 
department finding that an injury occurred in the line of 
duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administrated by 
VA.  38 C.F.R. § 3.1(m) (1977).  The regulation also cited to 
three specific examples of when the requirements as to line 
of duty were not met.  None of the examples are pertinent to 
the veteran's status.  

Willful misconduct was defined an act involving conscious 
wrongdoing or known prohibited action (malum in se or malum 
prohibitum).  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of the injury, 
disease, or death. 38 C.F.R. § 3.1(n) (1977).  The simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  If, however, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (1977).

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2006).  To establish a valid CUE claim, a 
veteran must show that either the correct facts, as they were 
known at the time, were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310 (1992).  However, the veteran must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 
40 (1993).  (emphasis added).  If the error alleged is not 
the type of error that, if true, would be CUE on its face, if 
the veteran is only asserting disagreement with how the RO 
evaluated the facts before it, or if the veteran has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
Further, VA's failure in the duty to assist cannot constitute 
CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 
2003).  

Finally, if a claimant fails to adequately plead a CUE claim, 
whether it be a Board or RO decision, the proper remedy is to 
dismiss the challenge without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104, 114 (2003).

The veteran challenges the November 7, 1977, rating decision 
on the basis of CUE.  The veteran has submitted several 
statements and testified at his hearings that he suffered the 
laceration of his finger by accident.  In June 2004 he argued 
the rating decision was arbitrary and capricious.  He 
admitted to being at a party on his own time.  He also said 
that every Marine he knew was guilty of drinking on their own 
time.  He said that there was no evidence to support the 
conclusion of willful misconduct.  The veteran said that the 
RO did not solicit additional evidence about what happened.  
This was a failure in the duty to assist.  He said that he 
told his sergeant the next day that a friend accidentally cut 
him with a knife by handing the knife to him the wrong way.  
The veteran said it was an accident that caused the injury, 
not willful misconduct.  

The veteran's claim was denied in February 2005.  In his 
notice of disagreement the veteran noted that it was VA's 
burden to prove that there was willful misconduct.  He did 
not believe his drinking and inability to remember what had 
happened constituted willful misconduct.  The veteran also 
presented testimony and argument at hearings in June 2005 and 
June 2006, respectively.  He argued that the evidence did not 
support a finding of willful misconduct.  

In written argument, the veteran contended that the evidence 
did not establish a connection between his drinking of 
alcohol and the injury.  He maintained that his mere drinking 
of alcohol did not serve to rebut the presumption that his 
injury was incurred in the line of duty.  

As noted, the veteran was evaluated for disability purposes 
while in service.  This evaluation would have, presumably, 
considered the veteran's later explanation for what happened 
to cause his injury.  The service department, by way of the 
PEB, made the finding that his right index finger injury was 
the result of intentional misconduct or willful neglect.  The 
PEB's findings were subject to review and were approved by 
the PRC.  While the veteran's right index finger injury was 
found to be a permanent disability, he was not given any type 
of disability status on his discharge from service.  It is 
reasonable to conclude that the service department found that 
the injury was not in the line of duty.

The RO reviewed the same military records and the 
determinations made by the service department.  Those 
determinations were sufficient to rebut the line of duty 
presumption for the reasons given.  The RO also found the 
determinations made by the service department to be 
dispositive of the fact that the veteran's use of alcohol was 
the proximate cause of his injury.  The medical records show 
that the veteran was incoherent and uncooperative on the 
night of the injury.  The medical board report noted that the 
veteran had been drinking and did not know how he had cut his 
finger.  There was no evidence of record at the time to 
contradict a conclusion that the veteran's use of alcohol was 
the proximate cause of his injury or to show that the RO was 
incorrect in making this determination.  

The veteran cannot now provide an explanation for what 
happened at the time he was injured as a means of 
demonstrating that there was not willful misconduct.  
Further, he cannot allege a failure in the duty to assist to 
support his CUE challenge.  See Cook, supra.  The veteran's 
contentions are that there was not evidence to rebut the 
presumption of his injury occurring in the line of duty.  The 
RO conclusion that there was sufficient evidence is supported 
by the record.

The veteran has not demonstrated that the correct facts, as 
they were known at the time, were not before the RO or that 
the RO has misapplied any provision of law or regulation.  
The Board finds that the evidence before the RO at the time 
of the November 1977 rating decision supports the willful 
misconduct finding, and that the decision reached was 
consistent with the extant governing legal authority.

In deciding the veteran's CUE claim, the Board has considered 
the Veteran's Claims Assistance Act of 2000 (VCAA) for 
possible application.  Claims for CUE must be decided based 
on the evidence of record as they are based on a request for 
a revision of a previous decision.  As such, the Court has 
held that the duties to assist and notify under the VCAA are 
not applicable to CUE claims.  See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001); Parker v. Principi, 15 Vet. App. 
407, 412 (2002).







ORDER

Service connection for asthma is granted.

The veteran's claim that the rating decision entered in 
November 1977 was clearly and unmistakably erroneous in 
failing to grant service connection for a right index finger 
is dismissed.


REMAND

The veteran is also seeking to reopen his claim for service 
connection for his right index finger injury.  As noted, the 
claim was first denied in November 1977.  

The veteran attempted to reopen his claim in October 1983.  
The RO wrote to him in November 1983.  He was informed of the 
prior denial based on the finding that his injury was due to 
willful misconduct.  He was further informed of the need to 
submit new and material evidence to show that his injury was 
not due to willful misconduct.  The veteran did not respond 
to the letter.  

The veteran again attempted to reopen his claim in February 
1986.  The RO issued a rating decision that addressed the 
veteran's asthma claim and showed his right index finger 
injury was still not service connected due to it being the 
result of willful misconduct.  It is not clear that the 
notification letter informed the veteran of the denial of his 
claim in March 1986.  

The veteran again sought service connection for the injury to 
his right index finger in August 1996.  The RO wrote to him 
in September 1996 and informed him he had been notified of 
the denial of his claim, because the injury was due to 
willful misconduct, in November 1983.  He was told that new 
and material evidence was needed to show that the injury was 
not due to willful misconduct.  

The veteran did not respond to the letter.  The RO wrote to 
him and told him that his claim was denied in November 1996.  
He was given notice of his right to appeal.  

The veteran submitted his current claim in June 2004.  At the 
time, the veteran's claims folder was at the Board pending 
review of his asthma/COPD claim.  The RO wrote to the veteran 
in August 2004.  The RO informed the veteran that his 
previous claim had been denied because he had not provided 
new and material evidence to show that his injury was not due 
to willful misconduct.  The RO acknowledged that they could 
not say when the claim was last denied because the claims 
folder was at the Board.

The RO denied the current claim in February 2005.  The issue 
was styled as whether the decision to deny compensation for 
residuals of injury of the right index finger was clearly and 
unmistakably erroneous.  In addition to adjudicating the CUE 
issue the rating decision found that the November 1977 rating 
decision was final and that no new and material evidence had 
been received since then.

As shown, the last final denial on any basis occurred in 
November 1996.  On remand, the veteran's case should be 
adjudicated on that basis.  

In addition, the veteran was issued an SOC in regard to this 
issue in August 2005.  The SOC did not provide the regulatory 
cite for new and material evidence, 38 C.F.R. § 3.156(a).  
The applicable regulation must be included in any SSOC issued 
after further review of the veteran's claim, to include the 
new evidence submitted by the veteran's attorney as noted in 
the Introduction.

The veteran was originally denied service connection for 
asthma by way of a Board decision dated in July 1988.  The 
veteran submitted a claim for service connection for COPD, as 
secondary to asthma, in January 2002.  The RO initially 
treated the claim as one for service connection on a 
secondary basis but determined that the veteran was claiming 
service connection for a respiratory disorder, an issue 
previously denied.  As such, the RO, citing to Ashford v. 
Brown, 10 Vet. App. 120 (1997), found that a claim for a 
respiratory disorder on a different theory is not a new 
claim.  The RO determined that new and material evidence must 
be submitted to reopen a claim for service connection for a 
respiratory disorder, to include asthma and COPD.

The Board reopened the veteran's claim for service connection 
for asthma and COPD and remanded the case in October 2004.  
The Board has now granted service connection for the asthma 
issue.  However, the issue of service connection for COPD, as 
secondary to service connected asthma, remains on appeal.  

In his June 2005 statement Dr. Blackburn said that he was of 
the opinion that the natural progression of the veteran's 
asthma, coupled with his smoking, had lead to COPD.  He did 
not provide any rationale for his opinion.  

As the veteran's claim must be remanded for consideration of 
the additional evidence submitted in June 2006, additional 
development of this issue is required.  

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. 
§ 3.310, was recently amended in September 2006.  See 71 Fed. 
Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 
2006.  The change was made to conform VA regulations to 
decisions from the United States Court of Appeals for 
Veterans Claims (Court), specifically Allen v. Brown, 7 Vet. 
App. 439 (1995).  The prior regulation addressed whether a 
service connected disability was the cause of a secondary 
disability.  The Allen decision provides for consideration of 
whether a service connected disability aggravates a 
nonservice connected disability.  The change in regulations 
includes the holding from Allen in a new section, 38 C.F.R. 
§ 3.310(b).  This change in regulation must be considered on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated or evaluated the veteran for 
his claimed COPD since 2006.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not already of 
record.

2.  Upon completion of the above, the 
veteran should be afforded an 
examination.  The purpose of the 
examination is to obtain a detailed 
history and medical opinion evidence 
regarding whether the veteran's COPD was 
caused or aggravated by his service 
connected asthma.  The claims folder and 
a copy of this remand should be made 
available to the examiner.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished. 

The examiner should review the entire 
record, including evidence obtained as a 
result of the development sought above 
and the June 2005 statement from Dr. 
Blackburn.  The examiner is requested to 
provide an opinion whether the veteran's 
COPD is at least as likely as not (i.e., 
probability of 50 percent or more) caused 
by his asthma and/or aggravated by his 
asthma.  The rationale for the examiner's 
opinion should be set forth in detail.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The supplemental statement of 
the case should include a citation to 
38 C.F.R. § 3.156(a) (2006) and to the 
recently amended version of 38 C.F.R. 
§ 3.310.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


